                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF t\L\RYLAND

                                                               *
STONEBRIDGE LIFE
INSURANCE COMPi\l'N                                            *

        Plaintiff,                                             *

        v.                                                     •      Civil Action No. RDB-14-2199

1.1\ VERA ROBERTSON,                 et aI.,                   *
        DefendantJ.                                            *
                                                                                        •
*        *             *        *  *    *    *         *                                           *
                              MEMORANDUM ORDER & JUDGMENT

        For the reasons stated on the record at the evidentiary hearing held on Tuesday, July 2,

2019, this Court shall GRANT                   Cynthia Camilla Willis's unopposed   I\Iotion for Summary

Judgment     (ECF No. 36).          In sum, in this interpleader     action, Cynthia Camilla Willis ("Ms.

Willis") was the only defendant interpleader              to submit a request for policy proceeds; Lavera

Robertson       was unable to provide adequate proof of a common-law                  marriage other than

cohabitation;    Ms. Willis and her brother Justin Willis are the only living grandchildren                of the

insured, Thomas            Willis; and Ms. Willis and Justin Willis reached         a settlement       with the

assistance of this Court to share equally the proceeds.

        Accordingly, it is this 8th day of July 2019, ORDERED               and ADJUDGED,          that:

                     1. Cynthia Camilla Willis's Motion for Summary Judgment                (ECF No. 36) is
                        GRAi\'TED;

                     2. J udi,'t11entBE, and hereby IS, entered in favor of Cynthia Camilla Willis and
                        Justin Willis;

                     3. No later than August 8, 2019, F. Kirk Kolodner, Esquire, of the firm
                        Gordon Feinblatt LLC, shall file the Request for Reimbursement     of
-,


        Expenses in accordance with his appointment     to represent Cynthia Camilla
        Willis;

     4. The Clerk of the Court shall pay half of the money held by the Clerk to
        Cynthia Camilla Willis and half to Justin Willis, after deducting any unpaid
        court costs and the appointed counsel's approved Reimbursement             of
        Expenses;

     5. This Order shall be deemed to be a final Judgment within the meaning of
        Fed. R. Civ. P. 58;

     6. The Clerk of the Court transmit copies of this Order to the parties; and

     7. The Clerk of Court CLOSE this case.




                                                      ~..z.J!:;
                                                  Richard D. Bennett
                                                  United States DistrictJudge




                                      2
